DETAILED ACTION
Status of Claims
	Claims 1, 3-16 and 18-20 are pending.
	Claims 2, 17 and 21-24 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Carlson on 2 June 2022.

The application has been amended as follows: 

Please amend claim 5 as follows:
Claim 5, line 1: The electroplating apparatus according to claim [[3]] 4. Wherein the shield is 

Please cancel claims 21-24. 
Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of 1, 14 or 20.  The prior does not disclose the combination of a spray nozzle or a plurality of spray nozzles, an anode and a shield as currently claimed. In particular, the prior art does not disclose “wherein the second surface of the shield extends further towards the bottom side of the plating bath than the first surface of the anode” (claim 1), “wherein the second end of the shield is closer to the bottom side of the plating bath than the first end of the anode” (claim 14) or “wherein the second end of the shield extends further towards the bottom surface of the plating bath than the first end of the anode” (claim 20).  
The closest prior art includes the teachings of Sun (KR 20180000133) which is described in the Office acted dated 24 November 2021.  Sun fails to disclose the claimed “wherein the second surface of the shield extends further towards the bottom side of the plating bath than the first surface of the anode” (claim 1), “wherein the second end of the shield is closer to the bottom side of the plating bath than the first end of the anode” (claim 14) or “wherein the second end of the shield extends further towards the bottom surface of the plating bath than the first end of the anode” (claim 20).  Although it is known in the art to adjust a wall distance in relation to an electrode as described in Wang (US 2002/0008036, [0267]) for optimizing plating conditions, it would not have been obvious to adjust the anode support of Sun to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795